EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT, dated as of January 27, 2010 (this “Agreement”), by and
between ATRINSIC, INC., a Delaware corporation (the “Company”), and JEFFREY
SCHWARTZ (“Executive”).
 
W I T N E S S E T H :


WHEREAS, the Company desires to employ Executive on the terms and subject to the
conditions hereinafter set forth, and Executive desires so to be employed.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties agree as follows:


1.           Offices and Duties.  During the Term (as hereinafter defined),
Executive shall serve as the Chief Executive Officer of the Company and shall
have such duties and responsibilities that are commensurate with such position
and such other duties and responsibilities as are from time to time assigned to
the Executive by the Company’s board of directors.  The Company’s board of
directors may elect or designate Executive to serve in such other corporate
offices of the Company or a subsidiary or affiliate of the Company as the
Company’s board of directors from time to time may reasonably deem necessary,
proper or advisable and as the Executive shall accept so long as such other
offices, and the duties and responsibilities related thereto, are reasonably
complimentary to Executive’s role as Chief Executive Officer of the Company and
of no lesser role than senior executive management of such subsidiary or
affiliate. Executive hereby agrees that throughout the Term he shall faithfully,
diligently and to the best of his ability, in furtherance of the business of the
Company, perform the duties assigned to him or incidental to the offices assumed
by him pursuant to this Section.  Executive shall devote all of his business
time and attention to the business and affairs of the Company and the
performance of Executive’s duties and responsibilities hereunder.  Executive may
engage or participate in such other activities, including serving on the board
of directors of other companies whose business activities are not directly
competitive with that of the Company, and in a manner as do not interfere or
conflict with, or compromise his ability to perform, his duties hereunder, and
do not create a potential business conflict, and with respect to which the
Company’s board of directors has expressly consented and approved in advance in
writing.  Executive shall at all times be subject to the supervision, direction
and control of the Company’s board of directors, and observe and comply with
such written rules, regulations, policies and practices as the Company’s board
of directors may from time to time establish.  Executive shall report to the
Company’s board of directors on a regular basis regarding the business
activities of the Company.  The Executive represents and warrants to the Company
that (i) the Executive has the legal right to enter into this Agreement and to
perform all of the obligations on the Executive’s part to be performed hereunder
in accordance with its terms; and (ii) that the Executive is not a party to any
agreement or understanding, written or oral, which could prevent the Executive
from entering into this Agreement or performing all of the Executive’s
obligations hereunder.
 
 
 

--------------------------------------------------------------------------------

 

2.           Term. The employment of Executive hereunder shall commence on the
date hereof (the “Commencement Date”) and continue for a term ending on the
third (3rd) twelve month anniversary of the last day of the calendar month in
which such Commencement Date occurs, subject to earlier termination upon the
terms and conditions provided elsewhere herein (the “Term”).  As used herein,
“Termination Date” means the last day of the Term.  Subject to the provisions of
Section 13 hereof, the Executive shall be an “at-will” employee of the Company
such that the Company may terminate the Executive’s employment with the Company
and the Term upon advance written notice at any time and for any reason (or no
reason).


3.           Compensation.


(a)           As compensation for Executive’s services hereunder, the Company
shall pay to Executive during the Term an annual salary (the “Base Salary”),
which shall initially be equal to Two Hundred Seventy Five Thousand Dollars
($275,000.00), payable in accordance with the ordinary payroll practices of the
Company.  The Base Salary shall be subject to increase at the end of each year
of the Term at the sole and complete discretion of the Company’s board of
directors.


(b)           Executive may also receive a target annual bonus equal to his Base
Salary for each calendar year during the Term if the Company’s business
operations meet or exceed certain financial performance standards to be
determined by the Company’s board of directors in accordance with Exhibit A and
the Company’s 2010 Annual Incentive Compensation Plan, a copy of which is
included in Exhibit A hereto.


(c)           In addition to his Base Salary and other compensation provided
herein, during the Term Executive shall be entitled to participate, to the
extent he is eligible under the terms and conditions thereof, in any stock,
stock option or other equity participation plan and any profit-sharing, pension,
retirement, insurance, medical service or other employee benefit plan generally
available to the executive officers of the Company, and to receive any other
benefits or perquisites generally available to the executive officers of the
Company pursuant to any employment policy or practice, which may be in effect
from time to time during the Term.  The Company shall be under no obligation
hereunder to institute or to continue any such employee benefit plan or
employment policy or practice.


(d)           During the Term, Executive shall not be entitled to additional
compensation for serving in any office of the Company (or any subsidiary
thereof) to which he is elected or appointed.


4.           Options to Purchase Common Stock.
 
(a)           On the Commencement Date, the Company shall grant to Executive (i)
an option (the “First Option”) to acquire Five Hundred Thousand (500,000) shares
of the Company’s common stock, par value $.001 per share (the “Common Stock”)
pursuant to the Company’s 2009 Stock Incentive Plan and (ii) an option (the
“Second Option”, and together with the First Option, the “Options”) to acquire
Five Hundred Thousand (500,000) shares of the Company’s Common Stock pursuant to
the Company’s 2007 Stock Incentive Plan.  The First Option will vest in equal
monthly installments over a period of thirty six months commencing on January
31, 2010 and on the last day of each calendar month thereafter until fully
vested and be subject to the terms and conditions of the Company’s 2009 Stock
Incentive Plan and a stock option agreement substantially in the form annexed to
this Agreement as Exhibit B.  The Second Option will vest over a period of four
years, with 25% of the Second Option vesting on the first anniversary of the
date of this Agreement, and the remaining 75% vesting thereafter in equal
monthly installments over a period of thirty six months commencing on January
31, 2011 and on the last day of each calendar month thereafter until fully
vested.  The Second Option will be subject to the terms and conditions of the
Company’s 2007 Stock Incentive Plan and a stock option agreement substantially
in the form annexed to this Agreement as Exhibit B.  As a condition to receiving
the Options, Executive shall execute and deliver to the Company the stock option
agreements.  Notwithstanding the foregoing, if a Change of Control (as defined
herein) occurs while Executive is employed with the Company, and Executive’s
employment is terminated by the Company other than for Disability, death or
cause (as defined herein) or by Executive for good reason (as defined herein)
within three (3) months before or six (6) months after the effective date of the
Change of Control, all Options will automatically vest immediately prior to the
termination of Executive’s employment and shall remain exercisable for a period
of one (1) year after such termination.
 
 
2

--------------------------------------------------------------------------------

 

(b)           As provided in the stock option agreements, any portion of the
Options that remain unvested at the time of termination of Executive’s
employment (the “Unvested Portion”) shall be extinguished and cancelled and
Executive shall have no rights or benefits whatsoever with respect to the
Unvested Portion.  Executive represents and warrants that he is acquiring the
Options and the shares of Common Stock issuable upon exercise thereof for
investment purposes only, and not with a view to distribution
thereof.  Executive is aware that the Options and such shares may not be
registered under the federal or any state securities laws and that, in addition
to the other restrictions, the Options and such shares issuable upon exercise
thereof will not be able to be transferred unless an exemption from registration
is available or the Option or such shares become registered.


5.           Expense Allowance.  The Company shall pay directly, or advance
funds to Executive or reimburse Executive for, all out-of-pocket expenses
reasonably incurred by him in connection with the performance of his duties
hereunder and the business of the Company, including travel and accommodations,
in each case subject to and in accordance with the Company’s standard policies
and practices (including, without limitation, expense verification policies)
regarding the reimbursement of business expenses, as in effect from time to
time. Without limiting the foregoing, the Company shall reimburse Executive for
the reasonable legal costs incurred by him (up to a maximum of Five Thousand
Dollars ($5,000)) in connection with the review, preparation and execution of
this Agreement and the exhibits referred to herein.


6.           Vacation.  Executive shall be entitled to four (4) weeks paid
vacation during each year of his employment hereunder (as pro rated for partial
years), such vacation to be taken at such time or times as shall be agreed upon
by Executive and the Company with due regard to the needs of the
Company.  Vacation time shall be cumulative from year to year, except that
Executive shall not be entitled to take more than six (6) weeks vacation during
any period of twelve (12) consecutive months during the Term; and provided
further that at no time shall Executive be entitled to accrue more than six (6)
weeks of vacation time under this Agreement; and provided further that the
rights of Executive to vacation shall be otherwise subject to the Company’s
policies on vacation as in effect from time to time.
 
 
3

--------------------------------------------------------------------------------

 

7.           Key-Man Insurance.  The Company shall have the right from time to
time to purchase, increase, modify or terminate insurance policies on the life
of Executive for the benefit of the Company in such amounts as the Company may
determine in its sole discretion.  In connection therewith, Executive shall, at
such time or times and at such place or places as the Company may reasonably
direct, submit himself to routine insurance physical examinations and execute
and deliver such documents as the Company may deem necessary or appropriate.


8.           Ancillary Agreement.  Without limiting any other rights that the
Company may have, if Executive materially breaches any provision of that certain
Acknowledgment Regarding Proprietary Information and Inventions executed by
Executive on October 8, 2009, any right that Executive may have to receive any
compensation or payments from the Company hereunder shall be forfeited by
Executive and extinguished in all respects.


9.           Termination of Employment.  Executive’s employment and the Term
will terminate on the first of the following to occur:


(a)           Automatically upon Executive’s death.


(b)           Upon written notice by the Company to Executive of termination due
to Disability (as defined below).  For the purposes of this Agreement,
“Disability” shall mean a condition that entitles Executive to benefits under an
applicable Company long-term disability plan or, if no such plan exists, a
physical or mental disability which, in the reasonable judgment of the Company’s
board of directors, is likely to render Executive unable to perform his regular
assigned duties and obligations under this Agreement for 180 days in any
12-month period.


(c)           Upon written notice by the Company to the Executive of a
termination for “cause” pursuant to Section 10 of this Agreement.


(d)           Upon termination for “good reason” under Section 11 of this
Agreement.


(e)           Upon written notice by the Company to the Executive of an
involuntary termination without “cause”, other than for death or Disability.


(f)           Upon “voluntary termination” by Executive under Section 12 of this
Agreement.


10.           Termination for Cause.


 
4

--------------------------------------------------------------------------------

 

(a)           In addition to any other rights or remedies provided by law or in
this Agreement, the Company may terminate Executive’s employment under this
Agreement for “cause” if:


(i)            Executive is convicted of, or enters a plea of guilty or nolo
contendere to, a felony offense (unless, in the case of a conviction, the
conviction shall have been reversed on appeal); or


(ii)
the Company’s board of directors determines that Executive has:



(A)           committed fraud against, or embezzled or misappropriated funds or
other assets of, the Company (or any subsidiary thereof);


(B)           violated, or caused the Company (or any subsidiary thereof) or any
officer, employee or other agent thereof, or any other person to violate, any
material law, regulation or ordinance or, repeatedly violated, or caused the
Company (or any subsidiary thereof) or any officer, employee or other agent
thereof, or any other person to violate, any material rule, regulation, policy
or practice established by the Company’s board of directors;


(C)           willfully, or because of gross or persistent negligence, (A)
failed to properly perform his duties hereunder or (B) acted in a manner
detrimental to, or adverse to the interests of, the Company, and such failure or
action has caused, or is likely to cause, the Company (or any subsidiary
thereof) to suffer or incur casualty, loss, penalty, expense or other liability
or cost;


(D)           violated, or failed to perform or satisfy any material covenant,
condition or obligation required to be performed or satisfied by Executive under
this Agreement or contained in the Company’s employee handbook or policies, as
in force from time to time; or


(E)           habitually used illegal drugs or consumed alcohol and such
consumption has caused or is likely to cause material damage to the Company.


(b)           The Company may effect such termination for cause by giving
Executive written notice to such effect, setting forth in reasonable detail the
factual basis for such termination (the “Cause Notice”); provided, however, that
Executive may avoid such termination if the termination is based on any
occurrence, act or event described in clauses (A) to (E) of paragraph (ii) of
Section 10(a) (each, a “For Cause Event”), if the matters giving rise to such
termination (including without limitation, any breach or violation by Executive)
are remedied or cured, if capable of remedy or cure, within 30 days after
receipt of the Cause Notice (“30-Day Executive Cure Period”).  For the avoidance
of doubt, Executive’s employment hereunder and the Term shall be terminated
immediately upon delivery of the Cause Notice if Executive’s employment is being
terminated due to the occurrence, act or event described in paragraph (i) of
Section 10(a), and Executive’s employment hereunder and the Term shall be
terminated immediately upon expiration of the 30-Day Executive Cure Period if
Executive’s employment is terminated due to the occurrence, act or events
described in clauses (A) to (E) of paragraph (ii) of Section 10(a) (assuming the
matters, violations or conditions giving rise to such termination are capable of
being cured or remedied, provided that if they are incapable of being so cured
or remedied, then such termination shall be immediate upon delivery of the Cause
Notice).
 
 
5

--------------------------------------------------------------------------------

 

(c)           In making any determination pursuant to paragraph (ii) of Section
10(a) based on or due to any For Cause Event, the board of directors may take
into account each and all of the following:


(i)           if Executive is made a party to, or target of, any Proceeding
arising under or relating to any For Cause Event, Executive’s failure to defend
against such Proceeding or to answer any complaint filed against him therein, or
to deny any claim, charge, averment, or allegation thereof asserting or based
upon the occurrence of a For Cause Event;


(ii)           any judgment, award, order, decree or other adjudication or
ruling in any such Proceeding finding or based upon the occurrence of a For
Cause Event (that is not reversed or vacated on appeal); or


(iii)           any settlement or compromise of, or consent decree issued in,
any such Proceeding in which Executive expressly admits the occurrence of a For
Cause Event; provided that the Company’s board of directors shall not be
required to treat any of the foregoing as dispositive or giving rise to an
irrebuttable presumption of the occurrence of such For Cause Event; and provided
further that the Company's board of directors may rely on any other factor or
event as convincing evidence of the occurrence of a For Cause Event.


(d)           In determining and assessing the detrimental effect of any For
Cause Event on the Company and whether such For Cause Event warrants the
termination of Executive’s employment hereunder, the Company's board of
directors may take into account each and all of the following:


(i)           whether the Company's Board of Directors directed or authorized
Executive to take, or to omit to take, any action involved in such For Cause
Event, or approved, consented to or acquiesced in his taking or omitting to take
such action;


(ii)           any award of damages, penalty or other sanction, remedy or relief
granted or imposed in any Proceeding based upon or relating to such For Cause
Event, and whether such sanction, remedy or relief is sufficient to recompense
the Company or any other injured person, or to prevent or to deter the
recurrence of such For Cause Event;


(iii)           whether any lesser sanction would be appropriate and effective;
and
 
 
6

--------------------------------------------------------------------------------

 

(iv)           any adverse effect that the loss of Executive's services would
have, or be reasonably likely to have, upon the Company.


Nothing contained in this Section 10 shall be construed in any way to limit or
restrict the right and ability of the board of directors of the Company to
consider or base its determination on any other factors that the board of
directors deems to be relevant in connection with any determination or
assessment under this Section 10.


11.           Termination by Executive for Good Reason.


(a)           In addition to any other rights or remedies provided by law or in
this Agreement, Executive may terminate his employment hereunder for “good
reason” if (A) the Company violates, or fails to perform or satisfy any material
covenant, condition or obligation required to be performed or satisfied by it
hereunder; or (B) as a result of any action or failure to act by the Company,
there is a material adverse change in the nature or scope of the duties,
obligations, rights or powers of Executive’s employment, in each case subject to
the terms set forth in this Section 11.


(b)           Executive may effect such termination for good reason by giving
the Company written notice to such effect, setting forth in reasonable detail
the factual basis for such termination (the “Good Reason Notice”); provided,
however, that the Company may avoid such termination, if the matters giving rise
to such termination (including without limitation, any breach or violation by
the Company) are remedied or cured, within 30 days after receipt of the Good
Reason Notice (“30-Day Company Cure Period”).  For the avoidance of doubt,
Executive’s employment hereunder and the Term shall be terminated immediately
upon expiration of the 30-Day Company Cure Period in the case of a termination
for “good reason” under this Section 11.


12.              Voluntary Termination by Executive.  In addition to any other
rights or remedies provided by law or in this Agreement, Executive may terminate
his employment hereunder at any time by giving the Company written notice to
such effect at least ninety (90) days prior to the date of termination set forth
therein, such termination to be irrevocable upon receipt of such notice by the
Company.


For the avoidance of doubt, the termination by Executive of his employment
hereunder for “good reason” pursuant to Section 11 of this Agreement shall not
constitute or be deemed to constitute for any purpose a "voluntary termination"
of his employment under this Section 12.


13.           Compensation and Benefits upon Termination.


(a)           If Executive’s employment is terminated as a result of his death
or Disability, the Company will pay or provide to Executive any (i) Accrued
Benefits (as hereinafter defined) and (ii) a sum equal to a prorated portion of
the annual bonus to which Executive would have been entitled if his employment
had continued until the end of the employment year in which his death or
disability occurred (the “Pro Rated Bonus Amount”).  For the purposes of this
Agreement, “Accrued Benefits” means: 1) any unpaid Base Salary through the date
of termination; (2) reimbursement for any unreimbursed expenses incurred through
the date of termination; (3) any unused vacation time accrued (through the date
of termination) in accordance with Company policy or as otherwise required by
law; and (4) any other payments, benefits or fringe benefits to which the
Executive may be entitled under the terms of any applicable compensation
arrangement or benefit plan or program or this Agreement, in all cases only
through the date of termination (collectively items (1) through (4) shall be
hereafter referred to as “Accrued Benefits”).  The Pro Rated Bonus Amount shall
be calculated by multiplying the total amount of the corresponding annual bonus
by a fraction, the numerator of which is the number of days served by Executive
during such employment year, and the denominator shall be three hundred sixty
five (365) days.
 
 
7

--------------------------------------------------------------------------------

 

(b)           If Executive’s employment is terminated for cause under Section
10, or if Executive’s employment is terminated by Executive voluntarily under
Section 12 or voluntarily other than for good reason pursuant to Section 11
hereof, the Company will pay or provide to Executive any Accrued Benefits.


(c)           If Executive’s employment is terminated by Executive for good
reason pursuant to Section 11 or by the Company other than for cause under
Section 10, the Company will pay or provide the Executive with (i) any Accrued
Benefits and (ii) subject to Executive’s compliance with the obligations herein,
a one time payment equal to his Base Salary. Any amount due to Executive under
clause (i) and (ii) of this Section shall be payable as follows:  fifty percent
(50%) of such amount shall be payable in a lump sum within thirty (30) days of
termination of employment, and the balance shall be payable in twelve (12) equal
monthly installments over the period of twelve (12) months following such
termination; provided, however, that if such amounts due to Executive become
payable under this Section as a result of a termination of Executive’s
employment occurring at any time before the first (1st) anniversary of the date
of any Change of Control, such amounts (to the extent not previously paid) shall
be paid in a single lump sum payment within thirty (30) days of such termination
of employment, except as provided in Section 14 hereof.  Amounts payable to
Executive under this Section 11(c), if any, are hereinafter referred to as the
“Parachute Amount.”


(d)           Except as expressly set forth herein, any amount payable to
Executive upon termination of his employment hereunder shall be paid promptly,
and in any event within thirty (30) days, after the Termination Date.


14.           Change of Control.


(a)           For the purposes of this Section 14, the following terms shall be
defined as hereinafter provided:


(i)           The "Act" is the Securities Exchange Act of 1934, as amended.


(ii)           A "person" includes a "group" within the meaning of Section
13(d)(3) of the Act.


(iii)           "Beneficially owns" and "acquisition" are used herein as defined
in Rules 13d-3 and 13d-5, respectively, under the Act.
 
 
8

--------------------------------------------------------------------------------

 

(iv)           "Non-Affiliated Person" means any person, other than Executive,
an employee stock ownership trust of the Company (or any trustee thereof for the
benefit of such trust), or any person controlled by Executive, the Company or
such a trust.


(v)           "Voting Securities" includes Common Stock and any other securities
of the Company that ordinarily entitle the holders thereof to vote, together
with the holders of Common Stock or as a separate class, with respect to matters
submitted to a vote of the holders of Common Stock; provided, however, that
securities of the Company as to which the consent of the holders thereof is
required by applicable law or the terms of such securities only with respect to
certain specified transactions or other matters, or the holders of which are
entitled to vote only upon the occurrence of certain specified events (such as
default in the payment of a mandatory dividend on preferred stock or a scheduled
installment of principal or interest of any debt security), shall not be Voting
Securities.


(vi)           "Right" means any option, warrant, restricted stock unit or other
right to acquire any Voting Security (other than such a right of conversion or
exchange included in a Voting Security).


(vii)           The "Code" is the Internal Revenue Code of 1986, as amended.


(viii)                      "Base amount," "present value" and "parachute
payment" are used herein as defined in Section 280G of the Code.


(b)           A "Change of Control" occurs upon an acquisition of Voting
Securities or Rights by a Non-Affiliated Person or any change in the number or
voting power of outstanding Voting Securities, which results in such
Non-Affiliated Person beneficially owning Voting Securities or Rights entitling
such person to cast a number of votes (determined in accordance with Section
14(f)) equal to or greater than fifty percent (50%) of the sum of (A) the number
of votes that may be cast by all other holders of outstanding Voting Securities
and (B) the number of votes that may be cast by such Non-Affiliated Person
(determined in accordance with Section 14(f)).


(c)           It is intended that the present value of any payments or benefits
to Executive, whether hereunder or otherwise, that are includible in the
computation of the Parachute Amount shall not exceed 2.99 times the Executive's
base amount.  Accordingly, if Executive receives any payment or benefit from the
Company prior to payment of the Parachute Amount which, when added to the
Parachute Amount, would subject any of the payments or benefits to Executive to
the excise tax imposed by Section 4999 of the Code, the Parachute Amount shall
be reduced by the least amount necessary to avoid such tax. The Company shall
have no obligation hereunder to make any payment or provide any benefit to
Executive after the payment of the Parachute Amount which would subject any of
such payments or benefits to the excise tax imposed by Section 4999 of the Code.
 
 
9

--------------------------------------------------------------------------------

 

(d)           Any other provision hereof notwithstanding, Executive may, prior
to his receipt of the Parachute Amount pursuant to Section 13(c), waive the
payment thereof, or, after his receipt of the Parachute Amount thereunder, treat
some or all of such amount as a loan from the Company which Executive shall
repay to the Company within one hundred eighty (180) days after the receipt
thereof, together with interest thereon at the rate provided in Section 7872 of
the Code, in either case, by giving the Company notice to such effect.


(e)           Any determination of the Executive's base amount, the Parachute
Amount, any liability for excise tax under Section 4999 of the Code or other
matter required to be made pursuant to this Section 14, shall be made by the
Company's regularly-engaged independent certified public accountants, whose
determination shall be conclusive and binding upon the Company and Executive;
provided that such accountants shall give to Executive, on or before the date on
which payment of the Parachute Amount or any later payment or benefit would be
made, a notice setting forth in reasonable detail such determination and the
basis therefor, and stating expressly that Executive is entitled to rely
thereon.


(f)           The number of votes that may be cast by holders of Voting
Securities or Rights upon the issuance or grant thereof shall be deemed to be
the largest number of votes that may be cast by the holders of such securities
or the holders of any other Voting Securities into which such Voting Securities
or Rights are convertible or for which they are exchangeable or exercisable,
determined as though such Voting Securities or Rights were immediately
convertible, exchangeable or exercisable and without regard to any anti-dilution
or other adjustments provided for therein.


15.           Other Termination Provisions.  The Company shall defend, indemnify
and hold Executive harmless from any and all liabilities, obligations, claims or
expenses which arise in connection with or as a result of Executive's service as
an officer or director of the Company, and/or any of its subsidiaries and/or
affiliates, to the greatest extent now provided in the Company's Certificate of
Incorporation and Bylaws and as otherwise allowed by law. Commencing on the date
hereof and ending on the seventh anniversary of the date of the termination of
Executive’s employment hereunder, Executive shall be entitled to the same
directors and officers' liability insurance coverage that the Company provides
generally to its other directors and officers, as may be amended from time to
time for such directors and officers.


16.           Limitation of Authority.  Except as expressly provided herein, no
provision hereof shall be deemed to authorize or empower either party hereto to
act on behalf of, obligate or bind the other party hereto.


17.           IRC 409A.  This Agreement is intended to satisfy the requirements
of Section 409A(a)(2), (3) and (4) of the Code, including current and future
guidance and regulations interpreting such provisions.  To the extent that any
provision of this Agreement fails to satisfy those requirements, the provision
shall automatically be modified in a manner that, in the good-faith opinion of
the Company, brings the provisions into compliance with those requirements while
preserving as closely as possible the original intent of the
provision.  Notwithstanding anything to the contrary in this Agreement, no
severance payments or benefits shall be paid to Executive during the six (6)
month period following Executive's separation from service to the extent that
the Company and Executive mutually agree and determine in good faith that paying
such amounts at the time or times indicated in this Agreement would cause
Executive to incur an additional tax under Section 409A of the Code, in which
case such amounts shall be paid at the time or times indicated in this Section.
If the payment of any such amounts are delayed as a result of the previous
sentence, then on the first day following the end of such six (6) month period,
the Company will pay Executive a lump-sum amount equal to the cumulative amount
that would have otherwise been payable to Executive during such six (6) month
period.
 
 
10

--------------------------------------------------------------------------------

 

18.           Notices.  All notices which are required by or may be given
pursuant to the terms of this Agreement must be in writing and must be delivered
personally; sent by certified mail, return receipt requested, postage prepaid;
sent by facsimile (with written confirmation of transmission), provided that
notice is also sent via first class mail, postage prepaid; or sent for next
business day delivery by a nationally recognized overnight delivery service as
follows:


If to the Company at:


469 7th Avenue, 10th Floor
New York, NY 10018
Attn:  Tom Plotts


with a copy to:


Stubbs Alderton & Markiles LLP
15260 Ventura Blvd., 20th Floor
Sherman Oaks, California 91403
Attn: Scott Galer, Esq.
Fax: (818) 444-6313


If to Executive at:

 
with a copy to:


David R. Altshuler, Esq.
15332 Antioch St. #840
Pacific Palisades, CA. 90272
Fax: (310) 454-9759


Any of the addresses and other contact information set forth above may be
changed from time to time by written notice (delivered in accordance with this
Section) from the party requesting the change.
 
 
11

--------------------------------------------------------------------------------

 

Such notices and other communications will be treated for all purposes of this
Agreement as being effective immediately if delivered personally or by facsimile
(with written confirmation of transmission) during normal business hours, or
five (5) days after mailing by certified mail, return receipt requested, first
class postage prepaid, or one business day after deposit for next business day
delivery by a nationally recognized overnight delivery service.
 
19.           Amendment.  Except as otherwise provided herein, no amendment of
this Agreement shall be valid or effective, unless in writing and signed by or
on behalf of the parties hereto.


20.           Waiver.  No course of dealing or omission or delay on the part of
either party hereto in asserting or exercising any right hereunder shall
constitute or operate as a waiver of any such right.  No waiver of any provision
hereof shall be effective, unless in writing and signed by or on behalf of the
party to be charged therewith.  No waiver shall be deemed a continuing waiver or
waiver in respect of any other or subsequent breach or default, unless expressly
so stated in writing.


21.           Governing Law.  This Agreement shall be governed by, and
interpreted and enforced in accordance with, the laws of the State of New York
without regard to principles of choice of law or conflict of laws.


22.           Arbitration.  Any dispute or controversy arising out of or related
to this Agreement or any breach hereof shall be settled by binding arbitration
by JAMS (or any organization successor thereto) in New York, New York in
accordance with its Employment Arbitration Rules then prevailing.  A panel of
three (3) arbitrators shall be jointly selected by the parties from the list
(the “List”) of arbitrators supplied by JAMS. Such arbitrators shall all be
former or retired judges or justices of any New York state or federal court with
experience in complex litigation matters involving commercial transactions.  If
the parties hereto after notification of the other party(ies) to such dispute
cannot agree upon a panel of arbitrators within thirty (30) days following
receipt of the List by all parties to such arbitration, then either party may
request, in writing, that JAMS appoint a panel of three (3) arbitrators within
ten (10) days following receipt of such request.  Judgment and the award
rendered by the arbitration panel may be entered in any court or tribunal of
competent jurisdiction.  This provision encompasses all disputes relating to
Executive’s employment, this Agreement, the termination of Executive’s
employment, and the amounts paid to the Executive upon termination, regardless
of whether such dispute arises during or after the Executive’s employment.  In
any arbitration proceeding conducted pursuant to this Section 22, both parties
shall have the right to discovery, to call witnesses and to cross-examine the
other party’s witnesses (through legal counsel, expert witnesses, or both).  All
decisions of the arbitration panel shall be final, conclusive and binding upon
the parties, and not subject to judicial review.  The arbitration panel shall
have no power to change any of the provisions hereof in any respect or make an
award of reformation, and the jurisdiction of the arbitrators is expressly
limited accordingly.  All statutes of limitations that would otherwise be
applicable shall apply to any arbitration proceeding hereunder.  Each of the
parties hereto shall pay the fees and expenses of its counsel, accountants and
other experts incident to any such arbitration.  The fees and expenses of the
arbitrator shall be paid fifty percent (50%) by the Company and fifty percent
(50%) by Executive.  Any notice or other process relating to any such
arbitration may be effected in the manner provided by Section 18.
 
 
12

--------------------------------------------------------------------------------

 

23.           Remedies.  In the event of any actual or prospective breach or
default by either party hereto, the other party shall be entitled to seek
equitable relief, including remedies in the nature of rescission, injunction and
specific performance.  All remedies hereunder are cumulative and not exclusive,
and nothing herein shall be deemed to prohibit or limit either party hereto from
pursuing any other remedy or relief available at law or in equity for such
actual or prospective breach or default, including the recovery of damages.


24.           Severability.  The provisions hereof are severable and in the
event that any provision of this Agreement shall be determined to be invalid or
unenforceable in any respect by a court of competent jurisdiction, the remaining
provisions hereof shall not be affected, but shall, subject to the discretion of
such court, remain in full force and effect, and any invalid or unenforceable
provision shall be deemed, without further action on the part of the parties
hereto, amended and limited to the extent necessary to render the same valid and
enforceable.


25.           Counterparts.  This Agreement may be executed in counterparts,
including, without limitation, by facsimile, each of which shall be deemed an
original and which together shall constitute one and the same agreement.


26.           Assignment.  This Agreement, and each right, interest and
obligation hereunder, may not be assigned by either party hereto without the
prior written consent of the other party hereto, and any purported assignment
without such consent shall be void and without effect, except that this
Agreement shall be assigned to, and assumed by, any person with or into which
the Company merges or consolidates, or which acquires all or substantially all
of its assets, or which otherwise succeeds to and continues the Company’s
business substantially as an entirety.  Except as otherwise expressly provided
herein or required by law, Executive shall not have any power of anticipation,
assignment or alienation of any payments required to be made to him hereunder,
and no other person may acquire any right or interest in any thereof by reason
of any purported sale, assignment or other disposition thereof, whether
voluntary or involuntary, any claim in a bankruptcy or other insolvency
proceeding against Executive, or any other ruling, judgment, order, writ or
decree.


27.           Withholding.   The Company may withhold from any and all amounts
payable under this Agreement such federal, state and local taxes, as may be
required to be withheld pursuant to any applicable law or regulation, and all
other applicable withholdings.


28.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.  This Agreement is not intended, and shall not be deemed, to create or
confer any right or interest for the benefit of any person not a party hereto.
 
 
13

--------------------------------------------------------------------------------

 

29.           Titles and Captions.  The titles and captions of the Articles and
Sections of this Agreement are for convenience of reference only and do not in
any way define or interpret the intent of the parties hereto or modify or
otherwise affect any of the provisions hereof.


30.           Grammatical Conventions.  Whenever the context so requires, each
pronoun or verb used herein shall be construed in the singular or the plural
sense and each capitalized term defined herein and each pronoun used herein
shall be construed in the masculine, feminine or neuter sense.


31.           References.  The terms “herein,” “hereto,” “hereof,” “hereby,” and
“hereunder,” and other terms of similar import, refer to this Agreement as a
whole, and not to any Article, Section or other part hereof.


32.           No Presumptions.  Each party hereto acknowledges that it has had
an opportunity to consult with counsel and has participated in the preparation
of this Agreement.  No party hereto is entitled to any presumption with respect
to the interpretation of any provision hereof or the resolution of any alleged
ambiguity herein based on any claim that the other party hereto drafted or
controlled the drafting of this Agreement.


33.           Certain Definitions.  As used herein:


(a)           “Person” includes, without limitation, a natural person,
corporation, joint stock company, limited liability company, partnership, joint
venture, association, trust, government or governmental authority, agency or
instrumentality, or any group of the foregoing acting in concert.


(b)           A “Proceeding” is any suit, action, arbitration, audit,
investigation or other proceeding before or by any court, magistrate,
arbitration panel or other tribunal, or any governmental agency, authority or
instrumentality of competent jurisdiction.


34.           Entire Agreement.  This Agreement embodies the entire agreement of
the parties hereto with respect to the subject matter hereof and supersedes any
prior or contemporaneous agreement, commitment or arrangement relating thereto,
written or oral, including that certain offer letter dated October 8, 2009 (the
“Offer Letter”), which shall terminate immediately upon the commencement of the
Term, except that (a) each party thereto shall remain required to perform any
act and to satisfy any obligation or condition that such party is required to
perform or satisfy thereunder with respect to any event occurring or
circumstance existing prior to the commencement of the Term hereof (including,
without limitation, the payment or delivery to Executive of any compensation,
reimbursable expense or employee benefit or perquisite to which he may be
entitled, but which has not yet been paid to him, on account of his employment
under any such prior arrangement) that has not been so performed or satisfied,
(b) each party thereto shall retain his or its right under any such prior
assignment to assert or to allege any claim or cause of action relating to or
based upon, or otherwise to enforce, any provision thereof with respect to any
event occurring or circumstance existing during the term thereof and (c) the
certain Acknowledgement regarding Proprietary Information and Inventions
attached to the Offer Letter as Exhibit A shall remain in full force and effect.
 
 
14

--------------------------------------------------------------------------------

 

35.           Force Majeure.   No party shall be liable for any damages,
including, without limitation, incidental and consequential damages, arising out
of such party’s failure to perform any obligation or duty hereunder if:


a.           Such failure was due to circumstances beyond such party’s control,
including, without limitation, Acts of God, labor disputes, wars or other
conflicts, or civil disorders (each occurrence of such circumstances shall be
deemed a “Force Majeure Event”); and


b.           That such party could not be reasonably expected to have avoided or
overcome the circumstances or the consequences of such Force Majeure Event;
provided, however, that such party shall undertake all reasonable efforts to
resume performance hereunder with the least possible delay.

 
15

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
day and year first above written.



 
ATRINSIC, INC.
                 
By:
/s/ Jerome A. Chazen    
Name: Jerome A. Chazen
 
Title: Chairman
                 
/s/ Jeffrey Schwartz
   
Jeffrey Schwartz


 
16

--------------------------------------------------------------------------------

 